REASONS FOR ALLOWANCE
1.	Claims 1 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
According to a prior art search on the claimed invention, Yazaki et al. (US Pub. No. 2002/0093910) show in FIG. 2, the guaranteed minimum bandwidth service is provided. Assume that five terminals (terminal E 235, terminal F 236, terminal G 237, terminal H 238, and terminal I 239) that are directly connected to an edge router B 204 surely receive packets within terminal-specific minimum bandwidth that has been assigned by contract to user E, user F, user G, user H, and user I, respectively. Traffic sent from terminal A 231, terminal B232, terminal C 233, and terminal D 234 that are directly connected to an edge router A 201 is transferred via the edge router 201, a backbone router A 202, a backbone router 203, and the edge router B 204 to the terminal E 235, terminal F 236, terminal G 237, terminal H 238, and terminal I 239. If a line from the backbone router B 203 to the edge router B 204 is bottlenecking, the backbone router B 203 has a packet shaper for the line and ensures that traffic falling within the minimum bandwidth specific to each user is transferred to its destination (para. 0006)
Gish (US Pub. No. 2005/0144309) discloses the managed and best effort traffic classes are allowed to have maximum bandwidth levels that are significantly more than the guaranteed minimum bandwidth level of shaping, while the real-time and control traffic classes have maximum bandwidth levels of shaping that are substantially the same as their respective guaranteed minimum bandwidth levels of shaping (e.g., the shaping level remains constant at the guaranteed minimum bandwidth level). This scheme allows some congestion to occur at the lower priority traffic classes (e.g., managed and best effort traffic), while preventing congestion at the higher priority traffic classes (e.g., real-time and control traffic).  If congestion is detected 
Wu et al. (US Pub. No. 2020/0099629) disclose a method for managing data transmission comprising making a bandwidth on a network resource available to at least one requestor for transmitting or receiving data according to a first request of a first type, the first type have a prescribed quality of service guarantee; transmitting first data in accordance with the first type to or from the at least one requestor on the network resource using a first portion of the bandwidth, if the first data are available to be transferred to or from the at least one requestor; transmitting second data according to a second request of a second type on the network resource to or from the at least one requestor or a second requestor, the second data transmitted without a quality of service guarantee using a second portion of the bandwidth, if the first portion of the prescribed bandwidth is less than the entire bandwidth (abstract).
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features of “determining, by the intermediate proxy node, that a portion of the guaranteed minimum bandwidth for the service is available to process the first message; and routing, by the intermediate proxy node and to a producer network function (NF) that provides the service, the first message and updating a message count for the service” as recited in claim 1, “determining that a portion of the guaranteed minimum bandwidth for the service is available to process the first message, routing the first message to a producer network function (NF) that provides the service, and updating a message count for the service” as recited in claim 11, and determining, by the intermediate proxy node, that a portion of the guaranteed minimum bandwidth for the service is available to process the first message; and routing, by the intermediate proxy node and to a producer network function (NF) that provides the service, the first message and updating a message count for the service” as recited in claim 20 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473